Case 1:19-cr-00018-ABJ Document 136-2 Filed 06/20/19 Page 1 of 1

=
-

eee

Peer

 

US Govt's Entire Russia-DNC
Hacking Narrative Based On
Redacted Draft Of
Crowdstrike Report - True
Pundit

truepundit.com

 

op

2

or YW) rogerjstonejr + Follow
1©

rogerjstonejr But where is the
@NYTimes? @washingtonpost ?
@WSJ? @CNN ?
#rogerstonedidnothingwrong #maga
#trump

mesomorph21 Asleep in a coma; Or
maybe praying to their overlords in
‘Congress,

nN Slikes Reply

thecarolinaman! We all know that the
Washington D.C. establishment
launched an entire hit job on then
candidate Trump by weaponizing the
Department of Justice- FBI- CIA, etc.

eat tat a

PQ LW

359 likes

 

 
